Citation Nr: 1708264	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-45 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine (back disability).

2.  Entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected left lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected right lower extremity radiculopathy.

4.  Entitlement to total disability based on individual unemployability (TDIU) prior to August 7, 2013.


REPRESENTATION

Veteran represented by:	Joel M. Ban, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1982 to October 1983.  He served during peacetime.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from February and November 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah, which respectively (1) increased the evaluation of degenerative disc disease of the lumbar spine to 20 percent effective February 4, 2009 and (2) granted service connection for left lower extremity radiculopathy with an evaluation of 10 percent effective February 4, 2009.

The Board previously considered the claim in March 2013, August 2014, and March 2016.  In March 2013, the issues of entitlement to higher ratings for the Veteran's lumbar spine disability and left lower extremity radiculopathy were remanded for additional development.  In August 2014, both issues were remanded so the Veteran can be afforded an additional hearing.  In March 2016, 20 percent schedular ratings for left lower extremity radiculopathy and TDIU were granted, and the issues of higher ratings for the Veteran's lumbar spine disability and left lower extremity radiculopathy were remanded for additional development.

In a September 2013 rating decision, the RO increased the evaluation of the Veteran's degenerative disc disease of the lumbar spine to 40 percent, from February 4, 2009.

In a September 2016 rating decision, the RO granted service connection for right lower extremity radiculopathy with an evaluation of 10 percent effective December 3, 2014; such decision is noy yet final, because the appeal period has not expired.  Indeed, the Veteran may file a notice of disagreement by September 2017.  However, as the rating criteria for the spine provide for separate evaluations for objective neurologic abnormalities, the issue of a separate award of service connection for a lower extremity neurological disability is under the Board's jurisdiction as part and parcel of the underlying claim of a higher rating for degenerative disc disease of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 n.1 (2016).

The Veteran testified before a Veterans Law Judge (VLJ) in a November 2010 hearing at the RO, who has since retired from the Board.  At the Veteran's request, an additional hearing was scheduled and held with the undersigned VLJ in August 2015.  Transcripts from both hearings are associated with the claims file.

The claim of TDIU is inferred with the claim of an increased rating and with evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (per curiam).


The issue of entitlement to TDIU prior to August 7, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence shows that the Veteran has a limitation of forward flexion of the thoracolumbar spine to 20 degrees, but no ankylosis.

2.  The competent and probative evidence shows that the Veteran has moderate symptoms of left lower extremity radiculopathy, but no moderately severe, incomplete paralysis of the sciatic nerve.

3.  The competent and probative evidence shows that the Veteran has mild symptoms of right lower extremity radiculopathy from December 7, 2012; moderate, incomplete paralysis of the sciatic nerve has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 40 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine (back disability) have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5242.

2.  The criteria for a schedular rating in excess of 20 percent for the Veteran's left lower extremity radiculopathy have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, DC 8520.

3.  The criteria for a 10 percent schedular rating, but not higher, for the Veteran's right lower extremity radiculopathy have been met effective December 7, 2012. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher evaluations for his service-connected degenerative disc disease of the lumbar spine (back disability) and lower extremity radiculopathies.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the evidence shows that he is entitled to disability ratings of (1) 40 percent, but not higher, for his back disability; (2) 20 percent, but not higher, for his left lower extremity radiculopathy; and (3) 10 percent, but not higher, for his right lower extremity radiculopathy effective December 7, 2012.  The reasons for these findings follow.

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A.  Notice and Assistance: Disc Disease of the Lumbar Spine

In December 2009, the RO sent a letter to the Veteran providing notice that satisfied the requirements of the VCAA.  The notice was made prior to a decision on his claim.  No additional notice is required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for the Veteran's degenerative disc disease of the lumbar spine (back disability) in January 2010, September 2010, December 2012, May 2013, and August 2016. 

The Veteran has argued that not all correct examinations were conducted in January 2010.  For this reason, the September 2010 examination was ordered. 

The U.S. Court of Appeals for Veterans Claims (CAVC) has found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The Board acknowledges that the August 2016 VA examination does not address all of the measurements required by CAVC.  Nevertheless, the current circumstances do not warrant a remand to comply with Correia, 28 Vet. App. at 169-70.  Indeed, the Veteran's service-connected degenerative disc disease of the lumbar spine is currently evaluated at 40 percent.  As explained in this decision, under the general rating formula for diseases and injuries of the spine, the next highest ratings require the Veteran to have ankylosis or incapacitating episodes with a total duration of at least six weeks during the past twelve months.  See 38 C.F.R. § 4.71a, DC 5242.  There is no current evidence that the Veteran has either, and it is unlikely that an additional examination that tests ranges of motion would reveal such symptoms.  Therefore, a remand under Correia, 28 Vet. App. at 169-70, is not relevant to the instant claim, and an additional VA examination would impose an unnecessary burden on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The September 2010, December 2012, May 2013, and August 2016 examiners were thorough, recorded subjective symptoms and objective findings, and addressed the rating criteria.  The Board finds that those examinations are adequate and further notes that its decisions are based on the entirety of the evidence, not on single VA examinations.

B.  Notice and Assistance: Lower Extremity Radiculopathies

The claims of entitlements to higher ratings for the Veteran's service-connected lower extremity radiculopathies arise from disagreement with initial ratings following the grants of service connection.  The U.S. Court of Appeals for the Federal Circuit has held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Next, VA has a duty to assist the Veteran in the development of claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for the radiculopathies in September 2010, December 2012, May 2013, and August 2016.  The examiners were thorough, recorded subjective symptoms and objective findings, and addressed the rating criteria.  Although the Veteran did not exhibit flare-ups during the August 2016 examination, the examiner explained how the Veteran's reported flare-ups in symptoms would limit his functional abilities.  The Board finds that the examinations are adequate and further notes that its decisions are based on the entirety of the evidence, not on single VA examinations.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.

II.  Rating Analyses

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the award must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are detailed and consistent.

A.  Rating Analysis: Disc Disease of the Lumbar Spine

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, which pertain to functional impairment.  CAVC has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

Disabilities of the low back are rated under 38 C.F.R. § 4.71a. The Veteran's back disability is currently rated 40 percent under Diagnostic Code 5242.

A 40 percent schedular rating is warranted for forward flexion of the thoracolumbar spine that is limited to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5242.  The criterion for a 50 percent schedular rating is unfavorable ankylosis of the entire thoracolumbar spine.  See id.  A back disorder can be rated as intervertebral disc syndrome with a rating of 60 percent if the evidence shows incapacitating episodes having a total duration of at least six weeks during the past twelve months.  See id.

The Board has reviewed the evidence and finds that the criteria for a rating in excess of 40 percent for the Veteran's back disability have not been met.

Both the May 2013 and August 2016 VA examinations report that the Veteran's forward flexion of the thoracolumbar spine was limited to 20 degrees.  Based on this range of motion limitation, the Board finds that the Veteran's disability is commensurate with the criteria for a rating of 40 percent.

The Board notes that the evidence does not show that the Veteran has ankylosis.  The VA examinations conducted in September 2010 and May 2013 do not indicate that the Veteran has ankylosis.  The latest VA examination, which occurred in August 2016, expressly notes that the Veteran does not have ankylosis or comparable symptoms.  As such, the Board does not find it appropriate to assign a rating in excess of 40 percent for the Veteran's disc disease of the lumbar spine (back disability) under Diagnostic Code 5242.

The evidence also fails to establish that the Veteran has had incapacitating episodes having a total duration of at least six weeks during the past twelve months. The August 2016 VA examiner expressly noted that such episodes have not occurred.  Thus, the Board does not find it appropriate to rate the Veteran's back disability as intervertebral disc syndrome with a disability rating of 60 percent.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a rating in excess of 40 percent for his back disability based on the evidence of record.  See 38 C.F.R. § 4.71a.  The evidence shows generally the same level of disability throughout the period on appeal such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 126-27.

B.  Rating Analyses: Lower Extremity Radiculopathies

With respect to neurological conditions, VA applies the provisions of 38 C.F.R. §§ 4.120-4.124a.  In rating nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic damages, or sensory disturbances.  38 C.F.R. § 4.120.

Diseases of the peripheral nerves are rated under 38 C.F.R. § 4.124a.  When a peripheral nerve injury is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran has been assigned 20 and 10 percent schedular ratings, respectively, for radiculopathies of the left and right lower extremities associated with his back disability. Under the schedule of ratings for paralysis of the sciatic nerve, a 10 percent schedular rating is warranted for mild, incomplete paralysis of the sciatic nerve, whereas a 20 percent schedular rating is warranted for moderate, incomplete paralysis.  Id. § 4.124a, DC 8520.  A 40 percent evaluation is assigned for moderately severe, incomplete paralysis of the sciatic nerve.  Id.

1.  Rating analysis: Left lower extremity radiculopathy

After review of the file, the evidence does not satisfy the criteria for a rating in excess of 20 percent for the Veteran's left lower extremity radiculopathy.

The evidence shows no more than moderate, incomplete paralysis of the sciatic nerve for the left lower extremity.  In December 2012, the VA examiner asserted that the Veteran exhibited constant pain, intermittent pain (usually dull), and paresthesia and/or dysesthesia.  The examiner categorized the severity of the Veteran's left lower extremity radiculopathy as "moderate-severe."  The May 2013 VA examiner noted that the Veteran's left radiculopathy symptoms were mild intermittent pain (usually dull), mild paresthesia and/or dysesthesia, and mild numbness.  The examiner reported no constant pain and no other signs or symptoms of radiculopathy.  The examiner stated that the severity of the Veteran's left radiculopathy was mild.  The August 2016 VA examiner noted that the Veteran's left radiculopathy symptoms were at a moderate level of severity.  The examination shows moderate intermittent pain (usually dull), mild paresthesia and/or dysesthesia, mild constant pain, and mild numbness.  The examiner reported no other signs or symptoms of radiculopathy.
 
An overall view of the evidence shows a moderate severity of left lower extremity radiculopathy.  The December 2012 provider classified the symptoms as moderately severe, but did not indicate the level of severity for each of the symptoms listed.  Moreover, the overall symptoms indicated at that time, on the whole, do not appear to be greater in extent than those documented in the subsequent examinations, which characterized the symptoms as either mild or moderate in degree.  Again, the May 2013 VA examiner classified the Veteran's symptoms as mild, justified by the severity levels of each of the symptoms listed.  The August 2016 VA examiner classified the Veteran's symptoms as moderate, justified by the severity levels of each of the symptoms listed.  Based on the variety of opinions, the results of the latest VA examination in August 2016, and the lack of detailed levels of symptom severity levels in the December 2012 examination, the Board finds that the moderate classification most nearly approximates the disability picture throughout the rating period, and an evaluation
of 20 percent is warranted.  See id.

The Board notes that the evidence does not show that the Veteran has moderately severe, incomplete paralysis of the sciatic nerve for the left lower extremity.  The VA examinations in December 2012, May 2013, and August 2016 do not indicate pain, numbness, paresthesia, or dysesthesia that is moderately severe or worse.  Based on the absence of moderately severe, incomplete paralysis or comparable symptoms, the Board does not find it appropriate to assign a rating of 40 percent for the Veteran's left lower extremity radiculopathy.  See id.

The August 2016 examiner acknowledged that the Veteran's reported flare-ups would increase the severity of symptoms of the Veteran's radiculopathy.  However, the examiner was unable to quantify the increase in symptoms in the absence of first-hand observation or objective recording of symptoms during a period of flare-up.  The Board finds that the examiner's reasons for why a more detailed response could not be provided are satisfactory; it does not appear that additional development would likely yield more detailed findings in this regard.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a rating in excess of 20 percent for his left lower extremity radiculopathy based on the evidence of record.  See 38 C.F.R. § 4.71a.  The evidence shows generally the same level of disability throughout the period on appeal such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 126-27.

2.  Rating analysis: Right lower extremity radiculopathy

The Board finds that the Veteran's right lower extremity radiculopathy symptoms meet the criteria for a 10 percent schedular rating effective December 7, 2012.

In its September 2016 rating decision, VA granted service connection for the Veteran's right lower extremity radiculopathy with an evaluation of 10 percent effective December 3, 2014.  That effective date was based on the date when VA treatment records show treatment for complaints of radiating right hip pain.  However, a further review of the evidence indicates that the Veteran exhibited symptoms commensurate to a 10 percent disability from an earlier date: December 7, 2012.

The VA examination conducted on December 7, 2012 indicates that the Veteran had mild radiculopathy on the right side.  Although the examiner noted no constant pain, numbness, or paresthesia and/or dysesthesia in the right lower extremity, the Veteran did exhibit intermittent pain in that extremity.  See December 2012 VA Examination.  The Veteran has also noted that within the period from around August 2013 to August 2015, nerve pain began to extend to his right leg.  See August 2015 Hearing Transcript.  Moreover, medical records show that he complained of right hip pain on December 3, 2014.

The evidence does not show radiculopathy in the right lower extremity before December 7, 2012.

Although a subsequent VA examination in May 2013 indicated no radiculopathy on the right side, the presence of mild radiculopathy in the right side on December 7, 2012, supported by complaints of radiating right hip pain at the August 2015 hearing and on December 3, 2014, and a confirmation of mild radiculopathy in the August 2016 VA examination, lead the Board to resolve all doubt in the Veteran's favor.  Therefore, the Board finds that an effective date of December 7, 2012 is appropriate for the Veteran's 10 percent schedular rating of his right lower extremity radiculopathy.

The Board notes that the evidence does not show that the Veteran has moderate, incomplete paralysis of the sciatic nerve for the right lower extremity.  The December 2012 and August 2016 VA examinations do not indicate pain, numbness, paresthesia or dysesthesia that is moderate or worse.  The August 2016 examination notes intermittent pain (usually dull) and paresthesia and/or dysesthesia that are dull, no constant pain or numbness.  The examiner reported no other signs or symptoms of radiculopathy.  Based on the absence of moderate, incomplete paralysis or comparable symptoms, the Board does not find it appropriate to assign a rating of 20 percent for the Veteran's right lower extremity radiculopathy.

The August 2016 examiner stated that the Veteran's reported flare-ups would increase the severity of symptoms of his radiculopathy. However, the examiner was unable to quantify the increase in symptoms in the absence of first-hand observation or objective recording of symptoms during a period of flare-up.  The Board finds that the examiner's reasons for why a more detailed response could not be provided are satisfactory; it does not appear that additional development would likely yield more detailed findings in this regard

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a rating in excess of 20 percent for his right lower extremity radiculopathy based on the evidence of record.  See 38 C.F.R. § 4.71a.  The evidence shows generally the same level of disability throughout the period on appeal such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 126-27.


ORDER

Entitlement to a rating in excess of 40 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine (back disability) is denied.

Entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected left lower extremity radiculopathy is denied.

Entitlement to an initial rating of 10 percent for the Veteran's service-connected right lower extremity radiculopathy effective December 7, 2012 is granted.


REMAND

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran's combined ratings before August 7, 2013 do not meet either threshold requirement for TDIU.  See id. § 4.16(a).

Nevertheless, VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Id. § 4.16(b).  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See id.

In this case, the Veteran meets the requirements for referral to the Director, Compensation Service for extra-schedular consideration for the period prior to August 7, 2013.  The Veteran's work history includes physical labor.  His military occupational specialty was field artillery fire control man.  See DD Form 214.  After service, the Veteran worked in construction from 1994 to 2007 and in condominium maintenance from 2007 to 2008.  See Social Security Application.  He stopped working in August 2008.  The May 2013 examiner concluded that the Veteran's lumbar conditions make working in his previous occupation of construction improbable.  Physical labor was no longer feasible.  He was unable to bend, carry, or lift objects; walk around job sites; or climb ladders or stairs without impacting his back.  See May 2013 VA Examination.  The December 2012 VA examiner noted that the Veteran was unable to sustain any activity that required prolonged positioning, bending, lifting, crouching, kneeling, or twisting, including equipment operation.  Based on his work history, it is unlikely the Veteran was qualified for work that would not involve physical labor or prolonged periods of standing or sitting prior to August 7, 2013.  As such, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to August 7, 2013.  The Board thus remands this claim for the AOJ to refer to the Director, Compensation Service.

On remand, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2.  Refer the claim of TDIU to the Director, Compensation Service and notify the Veteran of such action.

3.  If any claim remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and arguments on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


